STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS


State of West Virginia, Plaintiff Below,
Respondent                                                                         FILED
                                                                               April 12, 2016
vs) No. 15-0688 (Kanawha County 13-F-665)                                     RORY L. PERRY II, CLERK
                                                                            SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA
Casey M. Givens, Defendant Below,
Petitioner


                              MEMORANDUM DECISION
        Petitioner Casey M. Givens, by counsel Tim C. Carrico, appeals the Circuit Court of
Kanawha County’s June 17, 2015, order denying his motion for reduction of sentence. The State,
by counsel Benjamin F. Yancey III, filed a response. On appeal, petitioner alleges that the circuit
court erred in denying him a hearing on his motion for reduction of sentence.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In September of 2013, petitioner pled guilty to one count of first-degree robbery and one
count of malicious wounding of a person over the age of sixty-five. In December of 2013,
petitioner was sentenced to the following terms of incarceration: seventy-four years for his
conviction of first-degree robbery and two to ten years for his conviction of malicious wounding,
said sentences to run consecutively. Following this sentence, petitioner appealed to this Court
and alleged that his sentence was based on an impermissible factor. This Court did not agree and
issued a memorandum decision affirming petitioner’s sentence. State v. Givens, No. 14-0085,
2015 WL 148687 (W.Va. Jan. 12, 2015)(memorandum decision). After sentencing, petitioner
filed a motion for reduction of his sentence in accordance with Rule 35 of the West Virginia
Rules of Criminal Procedure. Without holding a hearing on the motion, the circuit court entered
an order denying the same on June 17, 2015. It is from this order that petitioner appeals.

       We have previously held as follows:

              “In reviewing the findings of fact and conclusions of law of a circuit court
       concerning an order on a motion made under Rule 35 of the West Virginia Rules
       of Criminal Procedure, we apply a three-pronged standard of review. We review
       the decision on the Rule 35 motion under an abuse of discretion standard; the
       underlying facts are reviewed under a clearly erroneous standard; and questions of

                                                    1


       law and interpretations of statutes and rules are subject to a de novo review.”
       Syllabus Point 1, State v. Head, 198 W.Va. 298, 480 S.E.2d 507 (1996).

Syl. Pt. 1, State v. Georgius, 225 W.Va. 716, 696 S.E.2d 18 (2010). Upon our review, the Court
declines to address petitioner’s lone assignment of error for failure to comply with the applicable
rules governing appellate briefs to this Court.

        Specifically, petitioner’s argument on appeal constitutes a single sentence that lacks
either citation to law in support or citation to the record. Rule 10(c)(7) of the West Virginia
Rules of Appellate Procedure requires that

       [t]he brief must contain an argument exhibiting clearly the points of fact and law
       presented, the standard of review applicable, and citing the authorities relied on .
       . . [and] must contain appropriate and specific citations to the record on appeal[.]
       The Court may disregard errors that are not adequately supported by specific
       references to the record on appeal.

(emphasis added). Additionally, in an Administrative Order entered December 10, 2012, Re:
Filings That Do Not Comply With the Rules of Appellate Procedure, Chief Justice Menis E.
Ketchum specifically noted in paragraph two that “[b]riefs that lack citation of authority [or] fail
to structure an argument applying applicable law” are not in compliance with this Court’s rules.
Further, “[b]riefs with arguments that do not contain a citation to legal authority to support the
argument presented and do not ‘contain appropriate and specific citations to the . . . record on
appeal . . .’ as required by rule 10(c)(7)” are not in compliance with this Court’s rules. Here,
petitioner’s brief is inadequate as it fails to comply with the administrative order and the West
Virginia Rules of Appellate Procedure. Thus, we decline to address petitioner’s assignment of
error as it was not properly developed on appeal.

       For the foregoing reasons, the circuit court’s June 17, 2015, order denying petitioner’s
motion for reduction of sentence is hereby affirmed.


                                                                                         Affirmed.

ISSUED: April 12, 2016

CONCURRED IN BY:

Chief Justice Menis E. Ketchum
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II




                                                     2